Citation Nr: 1205720	
Decision Date: 02/15/12    Archive Date: 02/23/12

DOCKET NO.  10-10 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to special monthly compensation based on the need for aid and attendance. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel

INTRODUCTION

The Veteran had active service from May 1985 to November 1992.  

This matter comes before the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In his December 2009 VA Form 9 substantive appeal, the Veteran requested a hearing before the Board at his local regional office.  The Veteran was scheduled for a February 2012 hearing; however, cancelled his request for a hearing.  


FINDING OF FACT

In February 2012, prior to the promulgation of a decision in the appeal, the Board received written notification from the Veteran that he wished to withdraw his appeal for the issue of entitlement to special monthly compensation based on the need for aid and attendance. 


CONCLUSION OF LAW

The criteria for withdrawal of an appeal have been met for the issue of entitlement to special monthly compensation based on the need for aid and attendance.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran withdrew his appeal for the issue of entitlement to special monthly compensation based on the need for aid and attendance, in a February 2012 written communication.  Moreover, the Veteran's representative sent a February 2012 written communication requesting the Board to honor the Veteran's request to withdraw his appeal for aid and attendance.  There remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The issue of entitlement to special monthly compensation based on the need for aid and attendance is dismissed.  



____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


